                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA




 ANTONIO D. FERGUSON,                      )
                                           )        Civil Action No. 09 – 72E
                         Petitioner,       )
                                           )        District Judge David S. Cercone
                    v.                     )        Magistrate Judge Lisa Pupo Lenihan
                                           )
 SUPERINTENDENT DAVID                      )
 DIGUGLIELMO, ATTORNEY                     )
 GENERAL OF THE STATE OF                   )
 PENNSYLVANIA and DISTRICT                 )
 ATTORNEY OF THE COUNTY OF                 )
 ERIE, BRADLEY H. FOULK,                   )
                                           )
                         Respondents.

                                   MEMORANDUM ORDER

       Pending before the Court is a Motion for Relief from Judgment filed by Petitioner on July

30, 2019. (ECF No. 49.) Petitioner seeks relief pursuant to Federal Rule of Civil Procedure

60(b)(6) and requests that this Court vacate its Order dated August 5, 2010, which denied his

Petition for Writ of Habeas Corpus, and either grant him habeas relief or afford him an

evidentiary hearing. The Motion was referred to United States Magistrate Judge Lisa Pupo

Lenihan pursuant to the Magistrate Judge’s Act, 28 U.S.C. § 636(b)(1), and Rules 72.C and 72.D

of the Local Rules of Court.

       On September 23, 2019, Judge Lenihan issued a Report and Recommendation (“R&R”),

which recommended that Petitioner’s Motion be dismissed for lack of jurisdiction. (ECF No.

52.) Specifically, she concluded that Petitioner’s Motion was really an impermissible second or

successive habeas petition that he had not received permission to file. The R&R was served on

                                                1
the parties and Petitioner filed timely objections that were docketed October 8, 2019. (ECF No.

54.) However, after careful review, the Court finds that Petitioner’s objections do not undermine

the R&R’s recommended disposition. Accordingly, the Court enters the following Order:

                           AND NOW, this 21st day of October, 2019;

       IT IS HEREBY ORDERED that the Motion for Relief from Judgment (ECF No. 49) is

dismissed for lack of jurisdiction.

       IT IS FURTHER ORDERED that the R&R (ECF No. 52) is adopted as the Opinion of

the Court.

       IT IS FURTHER ORDERED that the Clerk of Court mark this case closed.

       AND IT IS FURTHER ORDERED that, pursuant to Rule 4(a)(1) of the Federal Rules

of Appellate Procedure, Petitioner has thirty (30) days to file a notice of appeal as provided by

Rule 3 of the Federal Rules of Appellate Procedure.

                                                             By the Court:


                                                             s/ David S. Cercone______
                                                             David S. Cercone
                                                             United States District Judge

Cc:    Antonio D. Ferguson
       GB-8731
       SCI Phoenix
       1200 Mokychic Drive
       Collegeville, PA 19426

       Counsel for Respondents
       (Via CM/ECF electronic mail)




                                                 2
